DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 12/20/2021 which was in response to the office action mailed on 9/22/2021 (hereinafter the prior office action).
Claim(s) 1-20 is/are pending. 
Claim(s) 1, 8 and 15 is/are amended.
Claim(s) 1, 8 and 15 is/are independent.
Applicant’s amendments have overcome prior Claim objection(s).
Applicant’s amendments have necessitated new Claim objection(s).

Response to Arguments
Applicant’s arguments, filed on 12/20/2021, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 8 in “Remarks” that “Samudrala and Haran do not teach or suggest, either individually or in combination with one another, the claim limitations of generating one or more soft modem instances dynamically based on a number of the one or more field transmitters connected to I/O channels of the multichannel unit, wherein the one or more soft modem instances comprise virtual/software/firmware based modems that modulate or demodulate the data.” 

Examiner respectfully disagrees because the combination of Samudrala and Haran teaches generating one or more soft modem instances dynamically based on a number of the one or more field transmitters connected to I/O channels of the multichannel unit, wherein the one or more soft modem instances comprise virtual/software/firmware based modems that modulate or demodulate the data. This is because Samudrala discloses that any number of field devices comprising field transmitters, i.e. dynamically based on a number of field transmitters, are connected to multiple channels of processing device (Fig. 1, Para. 37). Further, Samudrala discloses marshalling panels that operate as modems by converting data/messages/signals to and from field devices (Fig. 1, Para. 27), where modems modulate and demodulate data. Further, Samudrala teaches a controller may be implemented in hardware, firmware, software (Para. 122), where software supports one or more modem instances. Further, Haran teaches that the modem instances can be soft modem (Abstract, Para. 41-42). Thus, the combination of Samudrala and Haran teaches the newly added limitation. No further arguments, other than Applicant’s own description of the prior art, have been presented as to why the prior art does not teach the newly added limitation.



Further, applicant mentions in Pg. 9-10 in “Remarks” that “Haran at para [0041-0042] indicates that FIG. 3 represents the receiver structure of a typical HART modem as described in the prior art "Low-Power Digital Receiver Structure for Multi-Speed HART" whereas the FIG. 4 represents a newer modified receiver structure of the present invention. In a typical HART modem, the phase of the incoming C8PSK signal can be estimated with the help of the equations 

Examiner respectfully disagrees because it is Samudrala, and not Haran, that teaches the argued-about limitations as outlined above. Haran has only been used to teach soft modem (Abstract).


Claim Objections
Claim(s) 1, 8 and 15 is/are objected to because of the following informalities:  
Claims 1, 8 and 15 recite “comprise virtual/software/firmware based modems that modulate or demodulate the data”, and it should be “comprise modems based on software or firmware or virtual modems that modulate or demodulate the data”
Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samudrala et al. (U.S. Pub. No. 2007/0280287) (hereinafter “Samudrala”) in view of Haran (U.S. Pub. No. 2018/0109403) (hereinafter “Haran”).


Regarding claim 1, Samudrala teaches a method for managing a device on a network, (Fig. 1 - - field devices, WD, connected and managed in a network)

the method comprising: detecting, at a processing device comprising a multichannel unit, a connection of field devices (Para. 24 - - controller capable of communicating with, thereby detecting, field devices; Para. 94 - - multiple channels used in processors)

comprising at least one of a sensor and an actuator in an industrial process control and automation system, (Para. 24 - - field devices comprise sensors and actuators; Fig. 1, Para. 22 - - sensors and actuators are used in an automated process control system)

wherein the field devices include one or more field transmitters; (Para. 25 - - field devices include transmitters)

receiving data, from the field devices, including payload information related to the field devices in the industrial process control and automation system; (Para. 24 - - controller receives data from field devices, where controller includes software, firmware etc. to control field devices; Para. 23-24 - - data received from field devices includes sensor data comprising measured characteristics of a process or production system, i.e. payload information)

(Para. 29 - - wireless marshalling panels support multiple protocols of field devices)

responsive to determining that the field devices uses the specific protocol, generating, at the processing device, one or more…modem instances (Fig. 1, Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices; Para. 29 - - wireless marshalling panels support multiple protocols of field devices, where panels function in response to determining the specific protocol; Para. 122 - - "controller" means any device, system, or part thereof that controls at least one operation.  A controller may be implemented in hardware, firmware, software, where software supports one or more modem instances)

dynamically based on a number of the one or more field transmitters connected to I/O channels of the multichannel unit, (Fig. 1, Para. 37 - - any number of field devices comprising field transmitters, i.e. dynamically based on a number of field transmitters, are connected to multiple channels of processing device)

wherein the one or more…modem instances comprise virtual/software/firmware based modems that modulate or demodulate the data; (Fig. 1, Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices, where modems modulate and demodulate data; Para. 122 - - "controller" means any device, system, or part thereof that controls at least one operation.  A controller may be implemented in hardware, firmware, software, where software supports one or more modem instances)

and demodulating and extracting, using the one or more…modem instances, the payload information from the data. (Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices)


But Samudrala does not explicitly teach soft modem

However, Haran teaches soft modem (Abstract, Para. 41-42 - - soft modem used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract).



Regarding claim 2, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the specific protocol is a Highway Addressable Remote Transducer (HART) protocol. (Para. 27 - - HART protocol used)



Regarding claim 3, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches further comprising transmitting the extracted payload information to a host device. (Para. 119 - - data can be delivered/transmitted to a host system, where data includes extracted payload information)



Regarding claim 4, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein detecting the connection comprises detecting a connection of the field device to a field input/output (I/O) device, programmable logic controller (PLC) with I/O capabilities, distributed control system (DCS) with I/O capabilities, or (Para. 27 - - HART protocol used along with input/output technique and/or communication network to communicate with field devices; Para. 46, Table 2, Para. 48, Table 4 - - I/O capabilities of devices used; Para. 29, 94 - - distributed control system used, where control system is distributed over a network)



Regarding claim 5, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Haran further teaches wherein the data is received via an analog to digital converter. (Para. 57 - - analog to digital converter used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran 



Regarding claim 6, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches further comprising forwarding data from field devices, which are not using the specific protocol, to a host device without demodulation and extraction of the data from the field devices, which are not using the specific protocol. (Para. 26 - - communication is performed without the controller’s need to understand specific communication protocol, thus when the specific protocol is not used, data can still be communicated/forwarded to the host device without understanding the protocol)



Regarding claim 7, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches, responsive to disconnection of the field device, (Para. 40 - - field devices are coupled, i.e. connection and disconnection affect the process control system to respond)

Haran further teaches terminating the one or more soft modem instances (Claim 11 - - demodulation finishes, i.e. soft modem instances terminates)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract).



Regarding claim 8, Samudrala teaches an apparatus, comprising: a memory configured to store data; a processing device coupled to the memory, (Para. 121 - - computer program stored on memory used)

the processing device comprising a multichannel unit and configured to: detect, at the processing device, a connection of field devices (Para. 24 - - controller capable of communicating with, thereby detecting, field devices; Para. 94 - - multiple channels used in processors)

comprising at least one of a sensor and an actuator in an industrial process control and automation system, (Para. 24 - - field devices comprise sensors and actuators; Fig. 1, Para. 22 - - sensors and actuators are used in an automated process control system)

wherein the field devices include one or more field transmitters; (Para. 25 - - field devices include transmitters)

receive the data, from the field devices, including payload information related to the field devices in the industrial process control and automation system; (Para. 24 - - controller receives data from field devices, where controller includes software, firmware etc. to control field devices; Para. 23-24 - - data received from field devices includes sensor data comprising measured characteristics of a process or production system, i.e. payload information)

determine whether the field devices use a specific protocol based on the data; (Para. 29 - - wireless marshalling panels support multiple protocols of field devices)

responsive to determining that the field devices uses the specific protocol, generate one or more…modem instances (Fig. 1, Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices; Para. 29 - - wireless marshalling panels support multiple protocols of field devices, where panels function in response to determining the specific protocol; Para. 122 - - "controller" means any device, system, or part thereof that controls at least one operation.  A controller may be implemented in hardware, firmware, software, where software supports one or more modem instances)

dynamically based on a number of the one or more field transmitters connected to I/O channels of the multichannel unit, (Fig. 1, Para. 37 - - any number of field devices comprising field transmitters, i.e. dynamically based on a number of field transmitters, are connected to multiple channels of processing device)

wherein the one or more…modem instances comprise virtual/software/firmware based modems that modulate or demodulate the data; (Fig. 1, Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices, where modems modulate and demodulate data; Para. 122 - - "controller" means any device, system, or part thereof that controls at least one operation.  A controller may be implemented in hardware, firmware, software, where software supports one or more modem instances)

and demodulate and extract, using the one or more…modem instances, the payload information from the data. (Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices)


Samudrala does not explicitly teach soft modem 

However, Haran teaches soft modem (Abstract, Para. 41-42 - - HART soft modem used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract).



Regarding claim 9, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the specific protocol is a Highway Addressable Remote Transducer (HART) protocol. (Para. 27 - - HART protocol used)



Regarding claim 10, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the processing device is further configured to transmit the extracted payload information to a host device. (Para. 119 - - data can be delivered/transmitted to a host system, where data includes extracted payload information)



Regarding claim 11, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein detecting the connection comprises detecting a connection of the field device to a field input/output (I/O) device, programmable logic controller (PLC) with I/O capabilities, distributed control system (DCS) with I/O capabilities, or supervisory control and data acquisition (SCADA) with I/O capabilities. (Para. 27 - - HART protocol used along with input/output technique and/or communication network to communicate with field devices; Para. 46, Table 2, Para. 48, Table 4 - - I/O capabilities of devices used; Para. 29, 94 - - distributed control system used, where control system is distributed over a network)



Regarding claim 12, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Haran further teaches wherein the data is received via an analog to digital converter. (Para. 57 - - analog to digital converter used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract), and using an ADC is a known technique for converting analog data to digital (for processing by CPUs etc.).



Regarding claim 13, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the processing device is further configured to forward data from field devices, which are not using the specific protocol, to a host device without demodulation and extraction of the data from the field devices, which are not using the specific protocol. (Para. 26 - - communication is performed without the controller’s need to understand specific communication protocol, thus when the specific protocol is not used, data can still be communicated/forwarded to the host device without understanding the protocol)



Regarding claim 14, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the processing device is further configured to, responsive to disconnection of the field device, (Para. 40 - - field devices are coupled, i.e. connection and disconnection affect the process control system to respond)

Haran further teaches terminate the one or more soft modem instances. (Claim 11 - - demodulation finishes, i.e. soft modem instances terminates)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract).


Regarding claim 15, Samudrala teaches a non-transitory computer readable medium, the non-transitory computer readable medium comprising instructions that, when executed, cause a processing device (Para. 121 - - computer program stored on memory used)

to: detect, at the processing device comprising a multichannel unit, a connection of field devices (Para. 24 - - controller capable of communicating with, thereby detecting, field devices; Para. 94 - - multiple channels used in processors)

comprising at least one of a sensor and an actuator in an industrial process control and automation system, (Para. 24 - - field devices comprise sensors and actuators; Fig. 1, Para. 22 - - sensors and actuators are used in an automated process control system)

wherein the field devices include one or more field transmitters; (Para. 25 - - field devices include transmitters)

receive data, from the field devices, including payload information related to the field devices in the industrial process control and automation system; (Para. 24 - - controller receives data from field devices, where controller includes software, firmware etc. to control field devices; Para. 23-24 - - data received from field devices includes sensor data comprising measured characteristics of a process or production system, i.e. payload information)

determine, at the processing device, whether the field devices use a specific protocol based on the data; (Para. 29 - - wireless marshalling panels support multiple protocols of field devices)

responsive to determining that the field devices uses the specific protocol, generate, at the processing device, one or more…modem instances (Fig. 1, Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices; Para. 29 - - wireless marshalling panels support multiple protocols of field devices, where panels function in response to determining the specific protocol; Para. 122 - - "controller" means any device, system, or part thereof that controls at least one operation.  A controller may be implemented in hardware, firmware, software, where software supports one or more modem instances)

dynamically based on a number of the one or more field transmitters connected to I/O channels of the multichannel unit, (Fig. 1, Para. 37 - - any number of field devices comprising field transmitters, i.e. dynamically based on a number of field transmitters, are connected to multiple channels of processing device)

wherein the one or more…modem instances comprise virtual/software/firmware based modems that modulate or demodulate the data; (Fig. 1, Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices, where modems modulate and demodulate data; Para. 122 - - "controller" means any device, system, or part thereof that controls at least one operation.  A controller may be implemented in hardware, firmware, software, where software supports one or more modem instances)

and demodulate and extract, using the one or more…modem instances, the payload information from the data. (Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices)


But Samudrala does not explicitly teach soft modem 

However, Haran teaches soft modem (Abstract, Para. 41-42 - - HART soft modem used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract).



Regarding claim 16, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the specific protocol is a Highway Addressable Remote Transducer (HART) protocol. (Para. 27 - - HART protocol used)



Regarding claim 17, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the instructions further cause the processing device to transmit the extracted payload information to a host device. (Para. 119 - - data can be delivered/transmitted to a host system, where data includes extracted payload information)



Regarding claim 18, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein detecting the connection comprises detecting a connection of the field device to a field input/output (I/O) device, programmable logic controller (PLC) with I/O capabilities, distributed control system (DCS) with I/O capabilities, or supervisory control and data acquisition (SCADA) with EO capabilities. (Para. 27 - - HART protocol used along with input/output technique and/or communication network to communicate with field devices; Para. 46, Table 2, Para. 48, Table 4 - - I/O capabilities of devices used; Para. 29, 94 - - distributed control system used, where control system is distributed over a network)



Regarding claim 19, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Haran further teaches wherein the data is received via an analog to digital converter. (Para. 57 - - analog to digital converter used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract), and using an ADC is a known technique for converting analog data to digital (for processing by CPUs etc.).



Regarding claim 20, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the instructions further cause the processing device to forward data from field devices, which are not using the specific protocol, to a host device without demodulation and extraction of the data from the field devices, which are not using the specific protocol. (Para. 26 - - communication is performed without the controller’s need to understand specific communication protocol, thus when the specific protocol is not used, data can still be communicated/forwarded to the host device without understanding the protocol)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 9,203,665 by Haran, which discloses a HART soft modem device for modulating and demodulating signals with HART messages (Abstract).








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119